Case 2:20-mj-00704-BNW Document1 Filed 08/12/20 Page 1 of 14

SEALED

 

Office of the United States Attorney
District of Nevada

501 Las Vegas Boulevard South,
Suite 1100

Las Vegas, Nevada 89101

(702) 388-6336

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:20-mj-00704-BNW Document1 Filed 08/12/20 Page 2 of 14

FILED.
DATED: 8:29 am, August 12, 2020

U.S. MAGISTRATE JUDGE
NICHOLAS A. TRUTANICH
United States Attorney
District of Nevada
Nevada Bar No. 13644
LISA C. CARTIER GIROUX
Nevada Bar No. 14040
Email: Lisa.Cartier-Giroux@usdoj.gov
KIMBERLY SOKOLICH
Email: Kimberly.Sokolich@usdoj.gov
Assistant United States Attorneys
501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101
Phone: (702) 388-6336

Representing the United States of America

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, COMPLAINT
Plaintiff Case No. 2:20-mj-704-BNW
vs. VIOLATION:
KELTON KAREEM SIMON, Depredation Against Property of the United
Defendant. States - 18 U.S.C. §§ 1361 and 2

 

 

 

BEFORE the Honorable Brenda Weksler, United States Magistrate Judge, Las Vegas,
Nevada, the undersigned complainant, being duly sworn, deposes and states:

OQUNT ONE
(Depredation Against Property of the United States)

On or about May 30, 2020, in the state and Federal District of Nevada,
KELTON KAREEM SIMON,
defendant herein, willfully and by means of repeatedly thowing objects, did injure and commit a
depredation against property of the United States and of any department or agency thereof, and

property which had been manufactured and constructed for the United States, and any

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

Case 2:20-mj-00704-BNW Document1 Filed 08/12/20 Page 3 of 14

department or agency thereof, specifically the Foley Federal Building, 300 South Las Vegas
Boulevard, Las Vegas, Nevada 89101, and the resulting damage was over one thousand dollars
($1000.00), all in violation of Title 18, United States Code, Sections 1361 and 2.

PROBABLE CAUSE AFFIDAVIT

1, Your complainant is a Special Agent with the Federal Bureau of Investigation
(FBI), has been so employed for over two and a haif years, and is currently assigned to the Las
Vegas Field Office. Prior to this, he was employed as a police officer in Minnesota for fourteen
years. As an FBI Agent, your complainant is assigned to the FBI's Las Vegas Violent Crimes
Task Force and is responsible for investigating a variety of violent crimes, to include bank
robbery, kidnapping, extortion, robbery, carjackings, assaults and murders of federal officers,
racketeering related violent offenses, as well as long-term investigations into the activities and
operations of career criminals, criminal enterprises, drug trafficking organizations, and violent
street gangs. Your complainant has experience in conducting criminal investigations, including
the investigation of criminal groups and conspiracies as well as the collection of evidence and
the identification and use of witnesses.

2. The information used to support this complaint was derived from reports of
information obtained from eyewitnesses to the offenses described herein as well as
investigations conducted by law enforcement related to the incident. This complaint contains
information necessary to support probable cause to believe that the criminal offense described
herein was committed by the defendant, KELTON KAREEM SIMON, and is not intended to
include each and every fact and matter observed by me or known to the government.
Moreover, to the extent that this complaint contains statements by witnesses, those statements
are set forth only in part and in substance and are intended to accurately convey the

information, but not to be verbatim recitations.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:20-mj-00704-BNW Document1 Filed 08/12/20 Page 4 of 14

FACTS ESTABLISHING PROBABLE CAUSE
3. On May 30, 2020, in Las Vegas, Nevada, large crowds gathered in multiple

locations of the Downtown area. A crowd arrived at the Lloyd D George Courthouse, located
at 333 South Las Vegas Boulevard, Las Vegas, Nevada and the Foley Federal Building (FFB),
located at 300 South Las Vegas Boulevard, Las Vegas at approximately 10:15p.m. Participants
in the protest became more boisterous, fireworks were set off, the walls near the buildings were
spray painted with obscenities and anti-law enforcement graffiti, and several small bushes of the
landscaping were lit on fire. Multiple individuals went to the east entrance of the FFB and
began to throw paint on the windows and caused physical damage to the building. Individuals
kicked the windows and doors to damage or break them to make entry, spray painted windows,
and attempted to break windows with a hammer, metal bars, and the metal letters torn off from
the sign that read, "FOLEY FEDERAL BUILDING UNITED STATES COURTHOUSE."

4, An on-duty Federal Protective Service (FPS) Protection Security Officer (PSO)
T.W., who was stationed inside the FFB, witnessed the damage and attempted break-in at the
building. T.W. stated the crowd outside could see him inside the building and T.W. heard
persons saying, “Get him!” “Get the cop!” T.W. was in fear of the crowd breaking through the
windows and door and was in fear of the potential actions of the individuals against his person
if they successfully made entry. Ultimately, additional police units arrived inside the building
and the crowd was dispersed. Some letters torn from the FFB were taken by individuals and not
recovered. The Lloyd D. George Federal Courthouse was also damaged during this time.

5. On May 30, 2020, the FFB property located at 300 South Las Vegas Boulevard,
Las Vegas, Nevada, 89101, was property of the United States and of any department or agency
thereof, and property which had been manufactured and constructed for the United States, and

any department or agency thereof.

 

 

 
tN

10

1]

12

13

14

15

16

17

18

19

20

21

' 22

23

 

Case 2:20-mj-00704-BNW Document1 Filed 08/12/20 Page 5 of 14

6. On June 3, 2020, the General Services (GSA) completed a damage estimate for
the repair and clean-up of the FFB property. The estimate totaled seventy one thousand three
hundred thirty five dollars and seventy-two cents ($71,335.72).

7. Shortly after the damage at the FFB occurred, a break-in occurred at the EZ

Pawn, located at 212 South Las Vegas Boulevard, Las Vegas, Nevada 89101. The store was
closed at the time of the break-in. Multiple individuals entered the store and stole merchandise,
which resulted in a loss of approximately fifty thousand dollars ($50,000.00), not including the
damage sustained to the building.

8. The FFB was equipped with surveillance cameras on the exterior of the building

which captured footage of the specific individuals who damaged the building on May 30,
2020. One individual who was captured on the surveillance footage damaging the FFB was
later positively identified as KELTON KAREEM SIMON (hereinafter referred to as
“SIMON”). SIMON was wearing a gray Adidas brand NBA 2015 Champions Golden State
ball cap with the brim being yellow undermeath, a turquoise blue bandana, a white short sleeve
T-shirt, jeans, a bag with a cross-body strap on his chest, and had long red dread-lock style
hair.

9. On Camera 9 of the FFB at approximately 22:22:05, SIMON appeared on

footage and threw what appears to be the letter "N" at a federal building window. SIMON

retrieved the letter and threw it at a window again at approximately 22:22:10.

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:20-mj-00704-BNW Document 1 Filed 08/12/20 Page 6 of 14

Creo aU ecereen Ly

 

Image #2 - 05/30/2020 - Foley Federal Building Security Camera 09, SIMON walking away
after throwing metal letter “N.”

10. SIMON was observed in multiple social media videos that recorded the
protests. Within these videos, SIMON’s actions at the FFB and other locations in the
Downtown Las Vegas area were recorded. SIMON was observed in a video on
YouTube named “LIVE: George Floyd Protest in Downton Las Vegas,” posted by

“Abandoned Explained.” In this video, SIMON is seen throwing the letter “N” at the

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:20-mj-00704-BNW Document 1 Filed 08/12/20 Page 7 of 14

FFB windows.

   

Image #3 05/30/2020 - from “Abandon Explained” Video. SIMON holding metal letter

“N” in hand.

 

Image #4 05/30/2020 - from “Abandon Explained” Video. Simon throwing metal letter “N”
at window.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:20-mj-00704-BNW Document 1 Filed 08/12/20 Page 8 of 14

   

fro}

Image #5 05/ 30/ 2020 - from “Abandon Explained” Video. SIMON walking away after

throwing metal letter “N”.

11. The EZ Pawn was equipped with external and internal surveillance cameras,
which captured footage from the evening of May 30, 2020. Surveillance cameras recorded
individuals damaging the EZ Pawn building, smashing the main glass entry door, and looting
the establishment. The surveillance footage captured SIMON entering EZ Pawn through the
broken glass of the main door. SIMON is observed inside the EZ Pawn stealing items, and
exiting the store with the stolen items. SIMON had the same physical appearance and wore the
same items of clothing as he did in the FFB surveillance camera footage and the “Abandon

Explained” video footage.

 

 

 
10

11

12

13

14

15

16

17

18

19

20

22

23

Case 2:20-mj-00704-BNW Document 1 Filed 08/12/20 Page 9 of 14

 
 

Image #6 05/30/2020 - from EZ Pawn Camera 02. SIMON inside EZ Pawn after break-in
and during looting.

Image #7 05/30/2020 - from EZ Pawn Camera 02. SIMON inside EZ Pawn after break-in
and during looting.

 

 

 
10

11

13

14

15

16

17

18

19

21

22

23

Case 2:20-mj-00704-BNW Document1 Filed 08/12/20 Page 10 of 14

 

and during looting.

 

Image #9 05/30/2020 - from EZ Pawn Camera 02. SIMON inside EZ Pawn after break-in
and during looting.

12. Your complainant viewed. a YouTube video posted by Channel 8 News Now, in
Las Vegas, of News 8 covering live the protests in Las Vegas on May 30, 2020. During the
footage at 11:02 p.m., SIMON is observed stepping in front of the camera. SIMON displayed
the middle finger to the camera and stated "Fuck the Police" multiple times. SIMON had the
same physical appearance and was wearing the same clothing as when he damaged the FFB,
and looted the EZ Pawn. Two screen shots of the Channel 8 video were taken and were

submitted to Las Vegas Metropolitan Police Department (LVMPD) facial recognition

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:20-mj-00704-BNW Document1 Filed 08/12/20 Page 11 of 14

program, which is operated by trained individuals assigned to LVMPD's Technical Operations

Section.

 

“BREAKING NEWS

TENSIONS RISE IN BLM PROTESTS
ian males

    

@ eo;

the camera the

Image #10 - 05/30/2020 - from 8 News Now. SIMON captured giving
middle finger.

10

 

 
10

lI

12

13

14

15

16

17

18

19

20

22

23

Case 2:20-mj-00704-BNW Document1 Filed 08/12/20 Page 12 of 14

 

Image #11 05/30/2020 - from 8 News Now. Close-up of SIMON submitted to LVMPD
facial recognition.

13. OnJune 24, 2020, responses from LVMPD of a possible match were received.
The possible match was SIMON. Upon further review of the possible match, your
complainant could see SIMON bore a similar likeness to the suspect who damaged the
building. Nevada Department of Motor Vehicle (DMV) checks were conducted on SIMON
and the DMV photo compared to SIMON. Your complainant and other agents saw SIMON’s
picture and immediately recognized SIMON was the same individual as the person in the

turquoise blue bandana who damaged the Foley building.

11

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

Case 2:20-mj-00704-BNW Document1 Filed 08/12/20 Page 13 of 14

 

Image #12 - Nevada Department of Motor Vehicle photograph for SIMON.

14, On August 11, 2020, the FBI executed a federal search warrant on SIMON’s
residence. Agents located some of the items SIMON wore while damaging the FFB and looting
the EZ Pawn. This included his Addidas brand NBA 2015 Champions Golden State ball cap
and blue bag with cross-body strap. Agents also recovered two cameras that had been stolen
from the EZ Pawn.

15. Ina post-Miranda interview, SIMON admitted to damaging the FFB on May 30,
2020. SIMON was shown multiple still images obtained from the FFB security cameras, EZ
Pawn, and social media videos (including images 1, 2, 4, 5, and 6). SIMON identified himself

and admitted it was him in all of the images.

12

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:20-mj-00704-BNW Document1 Filed 08/12/20 Page 14 of 14

CONCLUSION

16. Based on the foregoing facts and information, Your complainant believes there is
probable cause to believe that KELTON KAREEM SIMON did commit a violation of 18

U.S.C. §§ 1361 and 2 - Depredation Against Property of the United States.

 

SpeciakAgent Joseph Dick
Fedéral Bureau of Investigation

Attested to by the Applicant in accordance with the requirements of Fed. R. Crim. P. 41 by
telephone on this 12" day of August, 2020.

Fro we

THE HONORABLE BRENDA
UNITED STATES MAGISTRA

 
  
  
 

vat ne
That

%
ey,
Hipp, rT

ngs
. et a

13

 

 
